Name: Commission Directive 2014/85/EU of 1 July 2014 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences Text with EEA relevance
 Type: Directive
 Subject Matter: transport policy;  technology and technical regulations;  health
 Date Published: 2014-07-02

 2.7.2014 EN Official Journal of the European Union L 194/10 COMMISSION DIRECTIVE 2014/85/EU of 1 July 2014 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (1), and in particular Article 8 thereof, Whereas: (1) Significant improvements have been brought to tunnel safety within the Union, including by virtue of Directive 2004/54/EC of the European Parliament and of the Council (2). In order to fully ensure the effectiveness of these improvements, it is necessary to ensure that drivers know and understand the principles of safe driving in tunnels and can apply them in their behaviour in traffic. The theoretical and practical test requirements in Council Directive 91/439/EEC (3) were therefore amended accordingly by Commission Directive 2008/65/EC (4) and so should those in the recast Directive 2006/126/EC. (2) Since the adoption of Directive 2006/126/EC, scientific knowledge on medical conditions which affect fitness to drive has progressed, particularly as regards the estimation of both the associated risks for road safety and the effectiveness of treatment in averting the said risks. Numerous studies and researches have recently become available which confirm that the obstructive sleep apnoea syndrome is one of the highest risk factors for motor vehicle accidents. Therefore this condition should no longer be ignored in the context of the Union driving licence legislation. (3) Directive 2006/126/EC should therefore be amended in order to adapt Annexe III to scientific and technical progress. (4) Editorial errors have been detected in Annex II to Directive 2006/126/EC following its amendment by Commission Directive 2012/36/EU (5). Those should be corrected. (5) In accordance with the Joint Political Declaration of Member States and the Commission of 28 September 2011 on explanatory documents (6), Member States have undertaken to accompany, in justified cases, the notification of their transposition measures with one or more documents explaining the relationship between the components of a directive and the corresponding parts of national transposition instruments. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee on driving licences, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes II and III to Directive 2006/126/EC are amended in accordance with the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 31 December 2015 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 31 December 2015. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 1 July 2014. For the Commission, On behalf of the President, Siim KALLAS The Vice-President (1) OJ L 403, 30.12.2006, p. 18. (2) Directive 2004/54/EC of the European Parliament and of the Council of 29 April 2004 on minimum safety requirements for tunnels in the trans-European road network (OJ L 167, 30.4.2004, p. 39). (3) Council Directive 91/439/EEC of 29 July 1991 on driving licences (OJ L 237, 24.8.1991, p. 1). (4) Commission Directive 2008/65/EC of 27 June 2008 amending Directive 91/439/EEC on driving licences (OJ L 168, 28.6.2008, p. 36). (5) Commission Directive 2012/36/EU of 19 November 2012 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences (OJ L 321, 20.11.2012, p. 54). (6) OJ C 369, 17.12.2011, p. 14. ANNEX 1. Annex II to Directive 2006/126/EC is amended as follows: (a) point 2.1.3 is replaced by the following: 2.1.3. The road:  the most important principles concerning the observance of a safe distance between vehicles, braking distances and road holding under various weather and road conditions,  driving risk factors related to various road conditions, in particular as they change with the weather and the time of day or night,  characteristics of various types of road and the related statutory requirements,  safe driving in road tunnels;; (b) point 5.1.3 is replaced by the following: 5.1.3. Specific provisions concerning vehicles of category C, CE, D and DE Member States may decide that no restriction to vehicles with automatic transmission shall be recorded on the driving licence for a category C, CE, D or DE vehicle referred to in point 5.1.2, when the applicant already holds a driving licence obtained on a vehicle with manual transmission in at least one of the following categories: B, BE, C, CE, C1, C1E, D, DE, D1 or D1E, and has performed the actions described in point 8.4 during the test of skills and behaviour.; (c) point 6.3.8 is replaced by the following: 6.3.8. Special road features (if available): roundabouts; railway level crossings; tram/bus stops; pedestrian crossings; riding up-/downhill on long slopes; tunnels;; (d) point 7.4.8 is replaced by the following: 7.4.8. Special road features (if available): roundabouts; railway level crossings; tram/bus stops; pedestrian crossings; riding up-/downhill on long slopes; tunnels;; (e) point 8.3.8 is replaced by the following: 8.3.8. Special road features (if available): roundabouts; railway level crossings; tram/bus stops; pedestrian crossings; riding up-/downhill on long slopes; tunnels;. 2. In Annex III to Directive 2006/126/EC, section 11 (NEUROLOGICAL DISEASES) is replaced by the following: NEUROLOGICAL DISEASES AND OBSTRUCTIVE SLEEP APNOEA SYNDROME NEUROLOGICAL DISEASES 11.1. Driving licences shall not be issued to, or renewed for, applicants or drivers suffering from a serious neurological disease, unless the application is supported by authorised medical opinion. Neurological disturbances associated with diseases or surgical intervention affecting the central or peripheral nervous system, which lead to sensory or motor deficiencies and affect balance and coordination, must accordingly be taken into account in relation to their functional effects and the risks of progression. In such cases, the issue or renewal of the licence may be subject to periodic assessment in the event of risk of deterioration. OBSTRUCTIVE SLEEP APNOEA SYNDROME 11.2. In the following paragraphs, a moderate obstructive sleep apnoea syndrome corresponds to a number of apnoeas and hypopnoeas per hour (Apnoea-Hypopnoea Index) between 15 and 29 and a severe obstructive sleep apnoea syndrome corresponds to an Apnoea-Hypopnoea Index of 30 or more, both associated with excessive daytime sleepiness. 11.3. Applicants or drivers in whom a moderate or severe obstructive sleep apnoea syndrome is suspected shall be referred for further authorised medical advice before a driving licence is issued or renewed. They may be advised not to drive until confirmation of the diagnosis. 11.4. Driving licences may be issued to applicants or drivers with moderate or severe obstructive sleep apnoea syndrome who show adequate control of their condition and compliance with appropriate treatment and improvement of sleepiness, if any, confirmed by authorised medical opinion. 11.5. Applicants or drivers with moderate or severe obstructive sleep apnoea syndrome under treatment shall be subject to a periodic medical review, at intervals not exceeding three years for drivers of group 1 and one year for drivers of group 2, with a view to establish the level of compliance with the treatment, the need for continuing the treatment and continued good vigilance..